DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/09/2021 has been entered.

Response to Amendment
The Amendment filed 12/09/2021 has been entered. Claims 6, 13 and 19 are canceled. Claims 1-5, 7-12, 14-18 and 20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 8, and 15 recites “obtaining, on the Internet, application information of the first application in an application store”. However, the specification discloses obtaining application information of the first application in an application store on the Internet. The obtaining, by the electronic device, a link address of the first application may include, but is not limited to obtaining the link address of the first application from the installation package ([0008]; [0084]). For the purpose of examination, Examiner interprets the application information including a link address may be obtained when the application is installed on the device (e.g. from the installation package).
Therefore, claims 1, 8, and 15 are rejected for containing subject matter which was not described in the specification. Claims 2-5, 7, 9-12, 14, 16-18 and 20 are rejected for failing to cure the deficiency from their respective parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-3, 5, 7-10, 12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al. (hereinafter McCann), 2013/0318582 A1, in view of Frank Szarfman (hereinafter Szarfman), US 2012/0124524 A1, further in view of UHM, US 2013/0225087 A1.

Regarding independent claim 1,  McCann teaches method applied to an electronic device (Fig. 1, 102; [0025]) with a screen (Fig. 1, 170; [0030]), wherein the screen displays a display interface ([0018] an inbox view (i.e a display interface) displaying inbox items of data objects is generated), and wherein the method comprises:
displaying an icon of a first application (Fig. 4A, 408; [0058] A GUI is presented on the display, displaying a portion of the inbox view of the inbox items; [0018] inbox items can be music, videos, photos, documents, files, portions of a file or applications; [0019] inbox items can be presented as icons in an icon view; [0033] a link for each of the inbox items to be displayed in the GUI … The links may be an icon, a thumbnail, a shortcut, an alias, a Uniform Resource Locator (URL), a Uniform Resource Identifier (URI) or other types of links);
displaying a first operation list in response to the user right-clicking the icon of the first application, wherein the first operation list includes a share option (Fig. 7A, A menu with various options is displayed in response to the user right-clicking the inbox item. One of the options is Share);
selecting the share option to share the first application ([0085] The option Share can be selected to share the inbox item);
displaying an icon of a second application that is configured to share the first application in response to selecting the share option (Fig. 7C, 706; [0087] another menu 706 is displayed in response to selecting the Share option displaying icons of Facebook, Twitter and Email as an application to share the selected inbox item);
receiving a tap of the icon of the second application ([0087] an option in the menu 706 can be selected to share the selected inbox item).
McCann does not explicitly disclose 
displaying a first operation list when a time length during which the icon of the first application is continuously tapped is greater than a preset time length, wherein the first operation list includes a share option;
displaying an icon of a second application that is configured to share the first application in response to selecting the share option, wherein the icon of the second application is displayed in an application list separate from the first operation list of the share option, and wherein the application list includes one or more icons of applications corresponding to one or more execution programs on the electronic device.
However, in the same field of endeavor, Szarfman teaches 
displaying a first operation list (Fig. 4, 444) when a time length during which the icon of the first application is continuously tapped is greater than a preset time length, wherein the first operation list includes a share option (Fig. 4; [0026] a popup menu 444 including an option “Send to” (i.e. Share) may be obtained by holding a pointer or finger onto a touch sensitive screen, holding a button, using one or more keyboard keys, right clicking and so forth).
displaying an icon of a second application that is configured to share the first application in response to selecting the share option ([0004] discloses a user interface where a user interacts with a program to select content and further interacts to take an action with respect to that content that is directed towards communicating that selected content to a recipient. The action may be to select a target recipient corresponding to a communications program, such as an SMS recipient, email recipient, instant message recipient, social network/cloud services recipient, and so on; Fig. 1, 108; [0020] describes a target program 108 is a communication program which the user can select to share the selected content to a user-specified recipient; Fig. 4, 448; [0026] illustrates an IM (instant messaging) program is presented as a target application), wherein the icon of the second application is displayed in an application list separate from the first operation list of the share option (Fig. 4, 446; [0026] describes a pop-up menu 446 (i.e. an application list) listing supported target program, such as an SMS recipient, email recipient, instant message recipient, social network/cloud services recipient) and wherein the application list includes one or more icons of applications corresponding to one or more execution programs on the electronic device ([0026] discloses the selected  target program IM is launched if not already running and provided with the selected content).
Because both McCann and Szarfman address the same issue of receiving user input(s) and displaying a list, accordingly, it would have been obvious to one of ordinary 
The combination of McCann and Szarfman does not explicitly disclose obtaining, on the Internet, application information of the first application in an application store, wherein the application information comprises a link address of the first application in the application store; and sharing the application information of the first application using the second application.
However, in the same field of endeavor, UHM teaches obtaining, on the Internet, application information of the first application in an application store, wherein the application information comprises a link address of the first application in the application store ([0060] the application information corresponding to an application to be shared is attached to a message to be sent to a second device; [0029] The application information may include a host web address (i.e. a link address of the first application in the application store; Fig. 7; [0075]-[0076] the application information may include an application store name or identification (ID), an application download path or host information. Application download path information may include information, such as, an application store path, application storage location, application icon image storage location, and a mapping check of an application store path and application icon image); discloses the application information is transmitted using a message written application; Fig. 2, 205; [0041] discloses the transmission interface 205 may generate a message with the application information using the message writing or other program or application and transmit the message to the second mobile terminal device. The transmission interface 205 may insert other attributes or data associated with the application along with the application information that may be shared. Other attributes or data associated with the application may be included in header information, which may include, without limitation, at least one of an application name, a version number, and a date of request).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of sending application information of the requested shared application as suggested in UHM into McCann and Szarfman’s system because both of these systems are addressing the need of facilitating the application sharing process, and by incorporating the teaching of UHM into McCann and Szarfman would improve the integrity of McCann and Szarfman's system by retrieving and sending application information of the requested shared application (UHM [0005]-[0006]).

Regarding dependent claim 2, the combination of McCann, Szarfman and UHM teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
UHM further teaches
the application information corresponding to an application to be shared is attached to a message to be sent to a second device; [0029] The application information may include a host web address (i.e. a link address of the first application in the application store); [0075]-[0076] the application information may include an application store name or identification (ID), an application download path or host information. Application download path information may include information, such as, an application store path, application storage location, application icon image storage location, and a mapping check of an application store path and application icon image; Fig. 8, 803; [0080]);
triggering the second application to obtain information about a to-share-with user ([0041] The application information may include identification information on a person or a mobile terminal device; Fig. 5, the information of the contact is obtained from the To field in the New message window); and
sending the link address to the to-share-with user using the second application ([0041]; Fig. 8, 805; [0081] the mobile terminal device may generate the message with the attached application information using the message writing program and transmit the message to the external mobile terminal device).

Regarding dependent claim 3, the combination of McCann, Szarfman and UHM teaches all the limitations as set forth in the rejection of claim 2 that is incorporated.
Facebook, Twitter and Email are a communications application used to share the selected inbox item). UHM further teaches wherein obtaining the information about the to-share-with user comprises obtaining the information about the to-share-with user using the second application ([0041] The application information may include identification information on a person or a mobile terminal device; Fig. 5, the information of the contact is obtained from the To field in the New message window).

Regarding dependent claim 5, the combination of McCann, Szarfman and UHM teaches all the limitations as set forth in the rejection of claim 2 that is incorporated.
UHM further teaches wherein obtaining the application information of the first application in the application store on the Internet comprises obtaining the link address of the first application from an installation package of the first application according to an identifier of the first application ([0032] The application information may include, without limitation, at least one of an icon image of the selected application, the selected application, for example, an application package file (APK), information on a download path; Fig. 2, 203; [0040]; [0075]-[0076] the application information may include an application store name or identification (ID), an application download path or host information. Application download path information may include information, such as, an application store path, application storage location, application icon image storage location, and a mapping check of an application store path and application icon image).

 dependent claim 7, the combination of McCann, Szarfman and UHM teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
McCann further teaches wherein displaying the first operation list in response to the user right-clicking the icon of the first application comprises displaying the first operation list and the icon of the first application in a same display interface in response to the user right-clicking the icon of the first application (Fig. 7A, 705; [0085] the display interface 700 display a plurality of inbox items and a menu with various options is displayed in the display interface 700 in response to the user right-clicking the inbox item. One of the options is Share). Szarfman teaches  displaying the first operation list (Fig. 4, 444) when the time length during which the icon of the first application is continuously tapped is greater than a preset time length (Fig. 4; [0026] a popup menu 444 including an option “Send to” (i.e. Share) may be obtained by holding a pointer or finger onto a touch sensitive screen, holding a button, using one or more keyboard keys, right clicking and so forth).

Regarding independent claim 8, it is a device claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above.
McCann further teaches an electronic device (Fig. 1, 102; [0025]) comprising:
a screen configured to display a display interface (Fig. 1, 170; [0030]);
a non-transitory memory comprising instructions ([0022]; [0024] describes a computer program stored in a computer-readable storage medium for performing the operations); and


Regarding dependent claim 14, it is a computer program product claim that corresponding to the method of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Regarding independent claim 15, it is a computer program product claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above.
McCann further teaches a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for performing the operations ([0022]; [0024] describes a computer program stored in a computer-readable storage medium for performing the operations).

Regarding dependent claim 20, it is a device claim that corresponding to the method of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Regarding dependent claim 9, it is a device claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

dependent claim 10, it is a device claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 12, it is a device claim that corresponding to the method of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 16, it is a computer program product claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 17, it is a computer program product claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCann, in view of Szarfman, further in view of UHM as applied in claims 2, 9 and 16, further in view of Cohen et al. (hereinafter Cohen), US 2014/0172911 A1.

Regarding dependent claim 4, the combination of McCann, Szarfman and UHM teaches all the limitations as set forth in the rejection of claim 2 that is incorporated.
The combination of McCann, Szarfman and UHM does not explicitly disclose wherein the application information further comprises evaluation information on the first application.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing review and rating information when an application information is requested from the online software store as suggested in Cohen into McCann, Szarfman and UHM’s system because both of these systems are addressing the need of providing evaluation information on a requested application, and by incorporating the teaching of Cohen into McCann, Szarfman and UHM would improve the integrity of McCann, Szarfman and UHM's system by including  the review and rating information of an application requested from the application store (Cohen [0005]).

Regarding dependent claim 11, it is a device claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 18, it is a computer program product claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered. Each of applicant’s remarks is set forth, followed by examiner’s response. In the Remarks, Applicant argues
(1) The combination of McCann, Szarfman and UHM fails to render obvious claims 1-20 because the combination ofMcCann, Szarfman and UHM fails to disclose obtaining, on the Internet, application information of the first application in an application store. Specifically, Applicant alleges UHM shares an application from a first mobile terminal device to a second mobile terminal device by attaching application information to a message sent from the first to the second device. However, UHM does not obtain application information of the first application in an application store on the Internet.
As to point (1), Examiner respectfully disagrees. UHM discloses applications are stored in an application store or a host site on the Internet. A mobile terminal device may access the application store to obtain an application and download the obtained application ([0005]). The application information corresponding to the downloaded  application are obtained including an application store name or identification (ID), an application name, developer of the application, and a size of the application. Additionally,  the application may also include an application download path or host information. Application download path information may include information, such as, an application store path, application storage location, application icon image storage location, and a mapping check of an application store path and application icon image ([0075]-[0076]). Therefore, UHM teaches obtain application information of the first application in an application store on the Internet.

As to point (2), Examiner is not clear which limitation of claim 1 recites exchanging application information between two applications on the same device. Claim 1 recites sharing the application information of the first application using the second application. UHM discloses the application information is transmitted using a message written application. A message with the application information using the message writing or other program or application is generated and transmitted to the second mobile terminal device (Fig. 8, 805; [0079]-[0081]; Fig. 2, 205; [0041]).
(3) Referring to FIG. 7 of UHM, Application alleges UHM discloses application information includes identification or address information on a person or a mobile terminal device (e.g., second mobile terminal device) an application is to be shared with. The address disclosed by UHM is the address information on a person or a mobile terminal device (see UHM, 74). Therefore UHM also fails to disclose or suggest obtaining the application information from an application store on the Internet.
As to point (3), Examiner respectfully disagrees. Beside identification or address information on a person or a mobile terminal device, UHM also obtains and share other application information such as information on an application requested to be downloaded, or application biography, which may include an application store name or identification (ID), an application name, developer of the application, and a size of the application, an application download path or host information. Application download 
Claims 1-5, 7-12, 14-18 and 20 remain rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Steakley (US 2010/0312817 A1) discloses sharing software applications between devices and more specifically to sharing software applications between devices using a seed application.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143